United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0671
Issued: August 28, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 5, 2019 appellant filed a timely appeal from a December 19, 2018 merit
decision and a January 15, 2019 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.3

1

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure.
20 C.F.R. § 501.5(b). By order dated July 16, 2020, the Board exercised its discretion and denied the request, finding
that the arguments on appeal could adequately be addressed in a decision based on the case record. Order Denying
Request for Oral Argument, Docket No. 19-0671 (issued July 16, 2020).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the January 15, 2019 nonmerit decision, OWCP received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to establish that appellant
received an overpayment of compensation in the amount of $20,933.64, for which she was not at
fault, because she received schedule award compensation for her right upper extremity to which
she was not entitled; (2) whether OWCP properly denied appellant’s request for waiver of recovery
of the overpayment; (3) whether OWCP properly required recovery of the overpayment by
deducting $782.00 from appellant’s continuing compensation payments every 28 days; and
(4) whether OWCP properly denied appellant’s request for a hearing pursuant to 5 U.S.C.
§ 8124(b).
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On January 19, 2012 appellant, then a 48-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on January 18, 2012 her right shoulder “popped” while in
the performance of duty. OWCP accepted her traumatic injury claim for right shoulder sprain and
right shoulder impingement syndrome. It authorized payment of intermittent wage-loss
compensation as of March 6, 2012. Appellant worked limited duty until October 2013, when she
stopped work due to a left shoulder condition. She ultimately retired on disability, effective
August 8, 2014.
By decision dated May 23, 2014, OWCP granted appellant a schedule award for five
percent permanent impairment of the right upper extremity. The period of the award ran for 15.6
weeks of compensation from November 18, 2013 through March 7, 2014.
On June 2, 2014 appellant requested a hearing before an OWCP hearing representative.
By decision dated March 19, 2015, an OWCP hearing representative affirmed the May 23, 2014
schedule award decision. On May 26, 2015 appellant appealed the March 19, 2015 decision to the
Board.
On April 28, 2016 OWCP expanded acceptance of the claim to include the additional
condition of algoneurodystrophy, right shoulder. On May 31, 2017 it indicated that the accepted
conditions of the claim also included unspecified rotator cuff tear or rupture of left shoulder (not
specified as traumatic), incomplete rotator cuff tear or rupture of left shoulder (not specified as
traumatic), impingement syndrome of left shoulder, right shoulder and upper arm sprain, other
affections of right shoulder region, not elsewhere classified, and old disruption of posterior cruciate
ligament.

4

Docket No. 15-1311 (issued July 21, 2017).

2

By decision dated July 21, 2017, the Board set aside the hearing representative’s March 19,
2015 schedule award decision concerning the right upper extremity.5 The Board remanded the
case for OWCP to utilize a consistent method for calculating upper extremity impairment ratings.
Following further development, in a September 4, 2017 report, Dr. Herbert White, Jr.,
Board-certified in physical medicine and rehabilitation serving as a DMA, reviewed the medical
evidence of record, including a November 18, 2013 permanent impairment evaluation from
Dr. Jeff C. Kirschman, a Board-certified family practitioner and Board-certified occupational
medicine specialist.6 He opined that appellant reached maximum medical improvement (MMI)
on November 18, 2013, the date of Dr. Kirschman’s impairment examination and report. Utilizing
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides),7 the DMA opined that appellant had five percent right upper
extremity impairment for right partial thickness rotator cuff tear under the diagnosed-based
impairment (DBI) methodology. He further found that under the range of motion (ROM)
impairment methodology appellant had 16 percent right upper extremity impairment. Thus, the
DMA opined that appellant had 16 percent permanent impairment of the right upper extremity as
the ROM impairment methodology yielded the greatest impairment. As appellant was previously
awarded 5 percent permanent impairment of her right upper extremity, the DMA indicated that
she was entitled to an additional impairment award of 11 percent, for a total of 16 percent right
upper extremity permanent impairment.
By decision dated September 18, 2017, OWCP granted appellant an additional schedule
award for 11 percent permanent impairment of the right upper extremity, for a total of 16 percent
permanent impairment of the right upper extremity. The period of the award ran for 34.32 weeks
of compensation from May 2 through December 28, 2014 for a total of $25,585.56.
In a May 8, 2018 report, Dr. Robert R. Reppy, an osteopath and family medicine specialist,
indicated that appellant reached MMI for her bilateral upper extremities on May 4, 2018. For the
right upper extremity, he found that appellant had one percent permanent impairment for grade C,
class 1 nonspecific shoulder pain under Table 15-5, page 401 under the DBI methodology.8
On June 8, 2018 appellant filed a claim for an additional schedule award (Form CA-7).
On July 10, 2018 OWCP forwarded appellant’s case record to a DMA to determine the
extent of appellant’s permanent impairment.
In a July 14, 2018 report, Dr. White, again serving as a DMA, reviewed the medical
evidence of record and determined that appellant had reached MMI on May 8, 2018. He utilized
5

Docket No. 15-1311 (issued July 21, 2017).

6

In a November 18, 2013 report, Dr. Kirschman opined that appellant had 15 percent permanent impairment of the
right upper extremity under the sixth edition of the A.M.A., Guides.
7

A.M.A., Guides (6th ed. 2009).

8
Dr. Reppy also found that the ROM methodology yielded 13 percent permanent impairment of the left upper
extremity.

3

Dr. Reppy’s May 8, 2018 evaluation findings and set forth impairment ratings for the both upper
extremities. For the right upper extremity, under the DBI methodology, the DMA opined that
appellant had four percent permanent impairment for a grade D, class 1 partial-thickness rotator
cuff tear under the Shoulder Regional Grid, Table 15-5 page 402. He set forth his calculations
under the A.M.A., Guides. Under the ROM impairment rating method, the DMA indicated that
he obtained a right upper extremity permanent impairment rating of 7 percent as opposed to
Dr. Reppy’s right upper extremity impairment rating of 13 percent. He indicated that Dr. Reppy
properly recorded three separate ROM motion efforts. Using Dr. Reppy’s ROM findings and
rounding to the nearest number ending in 0, the DMA calculated under Table 15-34, page 475:
110 degrees flexion equaled three percent impairment; 40 (35) degrees extension equaled one
percent impairment; 90 degrees abduction equaled three percent impairment; 80 degrees adduction
equaled zero percent impairment; 80 degrees internal rotation equaled zero percent impairment;
and 70 degrees external rotation equaled zero percent impairment, for a total upper extremity
impairment of seven percent.9 Under Table 15-35, page 477, and Table 15-7, page 406, he
assigned a grade modifier for physical examination (GMPE) of 1 and a grade modifier for
functional history (GMFH) of 2. No grade modifier for clinical studies (GMCS) was utilized as
the studies were used to define the CDX. The DMA then used Table 16-17, page 545, to find a
ROM modifier adjustment of .35 percent (5 percent times 7 percent), which yielded a total
permanent impairment of 7.35 percent rounded down to 7 percent. He concluded that the ROM
methodology of 7 percent impairment represented appellant’s right upper extremity impairment as
it produced the higher rating over the 4 percent DBI methodology. As appellant’s previous right
upper extremity impairment totaled 16 percent, the DMA concluded that appellant had no
additional impairment.
By decision dated July 18, 2018, OWCP granted appellant a schedule award for 12 percent
permanent impairment of the left upper extremity. Appellant subsequently requested a review of
the written record by a representative of OWCP’s Branch of Hearings and Review.
By decision dated November 13, 2018, OWCP’s hearing representative affirmed OWCP’s
July 18, 2018 decision regarding appellant’s left upper extremity permanent impairment. The
hearing representative noted that the July 18, 2018 decision was silent with regard to appellant’s
right upper extremity permanent impairment. Therefore, the case file was remanded for a formal
decision regarding the permanent impairment of the right upper extremity as well as any further
development regarding a resulting overpayment.
In a November 16, 2018 notice, OWCP advised appellant of its preliminary determination
that she received a $20,933.64 overpayment of compensation because she was granted schedule
award compensation for a total of 16 percent permanent impairment of the right upper extremity,
when she was only entitled to receive schedule award compensation for a total 7 percent permanent
impairment. It explained that the difference between her current right upper extremity permanent
impairment of 7 percent and 16 percent previously awarded, was 9 percent. In the overpayment
calculation memorandum, OWCP calculated that the nine percent permanent impairment she was
overpaid equated to 196.56 days or 28.08 weeks, which multiplied by the $106.50 daily
9
The Board notes that Dr. Reppy recorded adduction of 75, 70, and 77 degrees. The DMA’s notation of 80 degrees
of adduction is harmless error as adduction greater than 40 degrees equals zero percent impairment under Table 15-34.

4

compensation paid, amounted to $20,933.64 for the period in question. It noted that she was
previously paid a total of $25,585.56 for the period May 2 through December 28, 2014 in schedule
award compensation for the additional 11 percent right upper extremity impairment.10 OWCP also
preliminarily determined that appellant was not at fault in the creation of the overpayment. It
advised her that she could submit evidence challenging the fact or amount of the overpayment, or
request waiver of recovery of the overpayment. OWCP informed appellant that she could submit
additional evidence in writing or at a prerecoupment hearing, but that a prerecoupment hearing
must be requested within 30 days of the date of the written notice of overpayment. It requested
that she complete and return an overpayment recovery questionnaire (Form OWCP-20) within 30
days even if she was not requesting waiver of the overpayment. Appellant did not respond.
By decision dated December 19, 2018, OWCP finalized the November 16, 2018
preliminary overpayment determination that appellant received a $20,933.64 overpayment of
compensation, for which she was without fault, because she received schedule award
compensation for a total of 16 percent permanent impairment of the right upper extremity, but was
only entitled to schedule award compensation for 7 percent. It also denied waiver of recovery of
the overpayment and required recovery by deducting $782.00 from her continuing compensation.
On January 8, 2019 OWCP received an overpayment action request form dated
December 30, 2018, on which appellant noted his disagreement that the overpayment occurred.
The envelope was postmarked January 2, 2019.
By decision dated January 15, 2019, OWCP advised appellant that it issued its final
overpayment decision on December 19, 2018 as it had not received a request for hearing on the
preliminary determination that an overpayment of compensation had occurred. It further noted
that a final decision concerning an overpayment was not subject to the hearing provision of
5 U.S.C. § 8124(b).
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.11 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.12

10

This was verified by a schedule award payment plate indicating that for the period May 2 through December 28,
2014 appellant received an additional 11 percent right arm schedule award payment for 34.32 weeks of entitlement or
$25,585.56.
11

5 U.S.C. § 8102(a).

12

Id. at § 8129(a).

5

ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to establish an overpayment
of compensation.
The Federal (FECA) Procedure Manual Chapter 2.808.9(e) provides that, before
addressing the issue of whether an overpayment is appropriate, the schedule award issue must be
resolved. Before the amount of overpayment can be determined, the evidence must clearly
establish the degree of permanent impairment.13 Herein, OWCP failed to issue a new impairment
determination regarding the right upper extremity prior to issuing its overpayment decision. As it
failed to issue a new impairment determination pertaining to the right upper extremity with appeal
rights, it did not discharge its responsibility in ruling upon her request for an additional schedule
award.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to establish that appellant
received an overpayment of compensation.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2018 decision of the Office of
Workers’ Compensation Programs is reversed and the January 15, 2019 decision is set aside as the
issue of OWCP’s denial of a prerecoupment hearing is moot.14
Issued: August 28, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

R.S., Docket No. 20-0311 (issued July 8, 2020).

14

In light of this disposition, the remaining issues are rendered moot.

6

